Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Northgate reports strong quarterly production and record low cash cost; Announces friendly proposal to acquire Perseverance Corporation VANCOUVER, Nov. 5 /CNW/ - (All figures in US dollars except where noted) - Northgate Minerals Corporation (TSX: NGX; AMEX: NXG) today reported cash flow from operations of $29,445,000 or $0.12 per diluted common share and a net loss of $11,937,000 or $0.05 per diluted common share for the third quarter of 2007. The net loss for the quarter included a $32,347,000 non-cash write-down of the carrying value of the Kemess North project. Excluding this charge, earnings would have been approximately $6,000,000 for the quarter. << THIRD QUARTER HIGHLIGHTS - Kemess South produced 70,055 ounces of gold and 18.8 million pounds of copper at a net cash cost of negative $233 per ounce of gold, which was the lowest quarterly cash cost recorded in the history of the mine. - On October 29, 2007, Northgate announced a friendly proposal to acquire Perseverance Corporation Ltd. (Perseverance), which operates two gold mines in Australia with a combined annual production of approximately 200,000 ounces. - Exploration drilling at Young-Davidson continued to expand the area of known underground resources and a revised resource calculation is expected to be announced by the end of 2007. - On September 17, 2007, the Joint Federal-Provincial Review Panel for the Kemess North project submitted its report to the Ministers of Environment, recommending that the project not be allowed to proceed. >> Ken Stowe, President and CEO, stated, "The Kemess South mine posted strong operating results in the third quarter while recording the lowest quarterly net cash cost of production in the history of the mine and generating $30 million in operating cash flow. After a long search for the right asset, we were very pleased to announce our friendly proposal to acquire Perseverance, which currently operates two gold mines in the state of Victoria, Australia. We expect that the all-cash transaction will close next year in February and when it does, Northgate's 2008 gold production will be over 430,000 ounces. The acquisition of Perseverance will guarantee our status as a significant mid-tier gold producer and give us the opportunity to use our operating expertise and strong balance sheet to get the most out of two mines that have excellent potential, but have been limited by severe capital constraints. The addition of the Fosterville and Stawell mines to our Young-Davidson project and the continued strong cash flow from Kemess South over its remaining mine life will provide the diversified multi-mine base from which we can make additional acquisitions in the future." RESULTS OF OPERATIONS Kemess South Mine Performance The Kemess mine posted strong production of 70,055 ounces of gold and 18.8 million pounds of copper in the third quarter of 2007, which was consistent with Northgate's most recent forecast. For the balance of 2007, as a consequence of small variances and modifications to the ore release plan, Northgate now expects Kemess South's total 2007 metal production to be approximately 270,000 ounces of gold and 68.4 million pounds of copper. During the third quarter of 2007, approximately 11.3 million tonnes of ore and waste were removed from the open pit, which was approximately the same as it was during the corresponding quarter of 2006. Unit mining costs during the most recent quarter were Cdn$1.56 per tonne compared with Cdn$1.52 per tonne in the third quarter of 2006. Mill availability during the third quarter of 2007 was 93% and mill throughput averaged 52,029 tonnes per day (tpd), compared with 90% availability and throughput of 49,817 tpd in the third quarter of 2006. Mill availability in the third quarter of 2007 was higher than average due to the advantageous timing of maintenance shutdowns. Mill throughput was 4% higher than it was in the same period last year due to the higher mill availability. Gold and copper recoveries averaged 71% and 86%, respectively, in the third quarter of 2007, which was higher than the recoveries of 68% and 82%, respectively, recorded in the third quarter of 2006 because no supergene-leachcap ore, which has metallurgical characteristics that generate lower metal recoveries, was milled in the most recent quarter. Metal concentrate inventory increased by 1,000 wet metric tonnes (wmt) in the third quarter to approximately 7,000 wmt at September 30, 2007.
